Lawrence Reid, Royce Reid,
                                                                Jennifer Heath and THL GP /s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 30, 2014

                                     No. 04-13-00550-CV

                                      Randy K. SMITH,
                                          Appellant

                                               v.

                 Lawrence REID, Royce Reid, Jennifer Heath and THL GP Inc.,
                                       Appellees

                 From the 63rd Judicial District Court, Edwards County, Texas
                                     Trial Court No. 3798
                        Honorable M. Rex Emerson, Judge Presiding


                                        ORDER
      Sitting:        Catherine Stone, Chief Justice
                      Karen Angelini, Justice
                      Rebeca C. Martinez, Justice

    The Appellant’s Motion for Extension of Time to file Motion for Rehearing is hereby
GRANTED. The Appellant’s Motion for Rehearing is due February 6, 2015.

It is so ORDERED on December 30th, 2014.                             PER CURIAM


ATTESTED TO:




___________________________________
Keith E. Hottle
Clerk of Court